     Case: 1:19-cv-07857 Document #: 1 Filed: 11/27/19 Page 1 of 10 PageID #:1




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

VIOLETA PODRUMEDIC,                  )
                                     )
                 Plaintiff,          )
                                     )                      1:19-cv-07857
       v.                            )
                                     )
TRANS UNION, LLC,                    )
DEPARTMENT STORES NATIONAL BANK )
d/b/a MACY’S, CREDIT ONE BANK, N.A., )
and VERIZON WIRELESS SERVICES, LLC, )
                                     )
                 Defendants.         )

                                        COMPLAINT

       NOW COMEs the Plaintiff, VIOLETA PODRUMEDIC, by and through her attorneys,

SMITHMARCO, P.C., and for her complaint against TRANS UNION, LLC, DEPARTMENT

STORES NATIONAL BANK d/b/a MACY’S, CREDIT ONE BANK, N.A., and VERIZON

WIRELESS SERVICES, LLC. Plaintiff states as follows:

                              I.      PRELIMINARY STATEMENT

       1.      This is an action for actual and statutory damages for violations of the Fair Credit

Reporting Act (hereinafter “FCRA”), 15 U.S.C. §1681, et. seq.

                                II.    JURISDICTION & VENUE

       2.     Jurisdiction arises under the Fair Credit Reporting Act 15 U.S.C. §1681, et. seq.,

and pursuant to 28 U.S.C. §1331 and 28 U.S.C. §1337.

       3.     Venue is proper in this district pursuant to 28 U.S.C. §1391(b).




                                        III.    PARTIES

                                                1
      Case: 1:19-cv-07857 Document #: 1 Filed: 11/27/19 Page 2 of 10 PageID #:1




        4.      VIOLETA PODRUMEDIC, (hereinafter, “Plaintiff”) is an individual who was at

all relevant times residing in the City of Chicago, County of Cook, State of Illinois.

        5.      At all relevant times, Plaintiff was a “consumer” as that term is defined by 15

U.S.C. §1692(a)(3) and 15 U.S.C. §1681a(c).

        6.      TRANS UNION, LLC, (hereinafter, “Trans Union”) is a business entity that

regularly conducts business throughout every state and county in the United States and as a

corporation that does business in the state of Illinois, is a citizen of the State of Illinois.

        7.      At all relevant times Trans Union was a “person” as that term is defined by 15

U.S.C. §1681a(b).

        8.      At all relevant times Trans Union was a “consumer reporting agency” as that term

is defined by 15 U.S.C. §1681a(f).

        9.      DEPARTMENT STORES NATIONAL BANK d/b/a MACY’S, (hereinafter,

“Macy’s”) is a business entity that regularly conducts business throughout every state and county

in the United States and as a corporation that does business in the state of Illinois, is a citizen of

the State of Illinois.

        10.     At all relevant times, Macy’s was a “person” as that term is defined by 15 U.S.C.

§1681a(b).

        11.     CREDIT ONE BANK, N.A., (hereinafter, “Credit One”) is a business entity that

regularly conducts business throughout every state and county in the United States and as a

corporation that does business in the state of Illinois, is a citizen of the State of Illinois.

        12.     At all relevant times, Credit One was a “person” as that term is defined by 15

U.S.C. §1681a(b).




                                                    2
      Case: 1:19-cv-07857 Document #: 1 Filed: 11/27/19 Page 3 of 10 PageID #:1




        13.     VERIZON WIRELESS SERVICES, LLC. (hereinafter, “Verizon”) is a business

entity that regularly conducts business throughout every state and county in the United States and

as a corporation that does business in the state of Illinois, is a citizen of the State of Illinois.

        14.     At all relevant times, Verizon was a “person” as that term is defined by 15 U.S.C.

§1681a(b)

        15.     At all relevant times, credit reports as alleged in this pleading are “consumer

reports” as that term is defined by 15 U.S.C. §1681a(d).

                                         IV.     ALLEGATIONS

                COUNT I: VIOLETA PODRUMEDIC v. TRANS UNION, LLC.
                           FOR VIOLATIONS OF THE FCRA

        16.     Trans Union has been reporting derogatory and inaccurate statements and

information relating to Plaintiff and Plaintiff’s credit history to third parties (hereinafter the

“inaccurate information”).

        17.     The inaccurate information of which Plaintiff complains are accounts, or trade-

lines from each of the co-Defendants.

        18.     Specifically, Plaintiff asserts that she did not incur any of these debts. She did not

open the accounts, she did not authorize the opening of the accounts, she did not receive any

benefit from the accounts being opened, and she did not receive any notice that these accounts

were opened aside from the viewing on her credit report.                  (hereinafter “the inaccurate

information”)

        19.     Despite the foregoing, Trans Union has disseminated credit reports and/or

information that the accounts are her debts and are delinquent.




                                                    3
      Case: 1:19-cv-07857 Document #: 1 Filed: 11/27/19 Page 4 of 10 PageID #:1




       20.     The inaccurate information negatively reflects upon Plaintiff, Plaintiff’s credit

repayment history, Plaintiff’s financial responsibility as a debtor, and Plaintiff’s credit

worthiness.

       21.     Credit reports containing the inaccurate information have been and continue to be

disseminated to various persons and credit grantors, both known and unknown.

       22.     On August 26, 2019, Plaintiff disputed the inaccurate information with Trans

Union by written communication to its representatives and by following Trans Union’s

established procedure for disputing consumer credit information.

       23.     Furthermore, Plaintiff disputed address and contact information that was

inaccurate.

       24.     Plaintiff received a confirmation number from Trans Union relative to his dispute.

       25.     Upon information and belief, within five (5) days of Plaintiff disputing the

inaccurate information with Trans Union, Trans Union notified Macy’s, Credit One, and Verizon

of Plaintiff’s dispute and the nature of the dispute.

       26.     Upon information and belief, within five (5) days of Plaintiff disputing the

inaccurate information with Trans Union, Macy’s, Credit One, and Verizon received notification

from Trans Union of Plaintiff’s dispute and the nature of the dispute.

       27.     Upon information and belief, Trans Union received the results of each of Macy’s,

Credit One’s, and Verizon’s investigation as to Plaintiff’s dispute.

       28.     Upon information and belief, Trans Union updated the reporting of the account(s)

at issued solely based upon the information it received from Macy’s, Credit One, and Verizon in

response to Plaintiff’s dispute.




                                                  4
      Case: 1:19-cv-07857 Document #: 1 Filed: 11/27/19 Page 5 of 10 PageID #:1




       29.     Despite Plaintiff’s efforts to date, Trans Union has nonetheless deliberately,

willfully, intentionally, recklessly and negligently repeatedly failed to perform reasonable re-

investigations of the above dispute as required by the FCRA, has failed to remove the inaccurate

information, has failed to note the disputed status of the inaccurate information, and has

continued to report the derogatory inaccurate information about Plaintiff.

       30.     Plaintiff’s credit reports and file have been obtained from TRANS UNION, LLC.

and have been reviewed many times by prospective and existing credit grantors and extenders of

credit, and the inaccurate information has been a substantial factor in precluding Plaintiff from

receiving many different credit offers and opportunities, known and unknown, and from

receiving the most favorable terms in financing and interest rates for credit offers that were

ultimately made.

       31.     As a result of TRANS UNION, LLC.’s conduct, Plaintiff has suffered actual

damages in the forms of lost credit opportunities, harm to credit reputation and credit score, and

emotional distress.

       32.     At all times pertinent hereto, Trans Union was acting by and through its agents,

servants and/or employees who were acting within the course and scope of their agency or

employment, and under the direct supervision and control of Trans Union.

       33.     At all times pertinent hereto, the conduct of Trans Union, as well as that of its

agents, servants and/or employees, was malicious, intentional, willful, reckless, and in grossly

negligent disregard for federal and state laws and the rights of Plaintiff herein.

       34.     Pursuant to 15 U.S.C. §1681n and 15 U.S.C. §1681o, Trans Union is liable to

Plaintiff for engaging in the following conduct:




                                                   5
      Case: 1:19-cv-07857 Document #: 1 Filed: 11/27/19 Page 6 of 10 PageID #:1




               a. Willfully or negligently failing to conduct a proper and reasonable
                  reinvestigation concerning the inaccurate information after receiving notice of
                  the dispute from Plaintiff, in violation of 15 U.S.C. §1681i(a);

               b. Willfully or negligently failing to provide all relevant information provided by
                  Plaintiff regarding the dispute of the inaccurate information to the furnishing
                  entities, in violation of 15 U.S.C. §1681i(a);

               c. Willfully or negligently failing to review and consider all relevant information
                  submitted by Plaintiff concerning the dispute of the inaccurate information, in
                  violation of 15 U.S.C. §1681i(a);

               d. Willfully or negligently failing to delete the inaccurate information from
                  Plaintiff’s credit file after reinvestigation, in violation of 15 U.S.C. §1681i(a);
                  and/or

               e. Willfully or negligently failing to employ and follow reasonable procedures to
                  assure maximum possible accuracy of Plaintiff’s credit report, information
                  and file, in violation of 15 U.S.C. §1681e(b).

       35.     The conduct of Trans Union was a direct and proximate cause, as well as a

substantial factor, in bringing about the injuries, damages and harm to Plaintiff that are outlined

more fully above and, as a result, Trans Union is liable to Plaintiff for the full amount of

statutory, actual and punitive damages, along with the attorneys’ fees and the costs of litigation,

as well as such further relief, as may be permitted by law.

COUNT II: VIOLETA PODRUMEDIC v. DEPARTMENT STORES NATIONAL BANK
              d/b/a MACY’S, FOR VIOLATIONS OF THE FCRA

       36.     Plaintiff re-alleges and incorporates by reference each of the preceding paragraphs

in this complaint as though fully set forth herein.

       37.     Macy’s violated sections 1681n and 1681o of the FCRA by engaging in the

following conduct, which violates 15 U.S.C. §1681s-2(b):

               a. willfully and negligently failing to conduct an investigation of the inaccurate
                  information that Plaintiff disputed upon receiving notice of the dispute of the
                  consumer from Trans Union;




                                                  6
       Case: 1:19-cv-07857 Document #: 1 Filed: 11/27/19 Page 7 of 10 PageID #:1




               b. willfully and negligently failing to review all relevant information concerning
                  Plaintiff’s account provided to by Trans Union;

               c. willfully and negligently failing to report the inaccurate status of the
                  inaccurate information to all credit reporting agencies;

               d. willfully and negligently failing to properly participate, investigate and
                  comply with the reinvestigations that were conducted by any and all credit
                  reporting agencies concerning the inaccurate information disputed by
                  Plaintiff;

               e. willfully and negligently continuing to furnish and disseminate inaccurate and
                  derogatory credit, account and other information concerning Plaintiff to credit
                  reporting agencies and other entities despite knowing that said information
                  was inaccurate;

               f. willfully and negligently failing to comply with the requirements imposed on
                  furnishers of information pursuant to 15 U.S.C. §1681s-2.

        38.    Macy’s conduct was a direct and proximate cause, as well as a substantial factor,

in causing the injuries, damages and harm to Plaintiff that are outlined more fully above, and as a

result, Macy’s is liable to compensate Plaintiff for the full amount of statutory, actual and

punitive damages, along with attorneys’ fees and costs, as well as such other relief permitted by

law.

          COUNT III: VIOLETA PODRUMEDIC v. CREDIT ONE BANK, N.A.,
                        FOR VIOLATIONS OF THE FCRA

        39.    Plaintiff re-alleges and incorporates by reference each of the preceding paragraphs

in this complaint as though fully set forth herein.

        40.    Credit One violated sections 1681n and 1681o of the FCRA by engaging in the

following conduct, which violates 15 U.S.C. §1681s-2(b):

               a. willfully and negligently failing to conduct an investigation of the inaccurate
                  information that Plaintiff disputed upon receiving notice of the dispute of the
                  consumer from Trans Union;

               b. willfully and negligently failing to review all relevant information concerning
                  Plaintiff’s account provided to by Trans Union;

                                                  7
      Case: 1:19-cv-07857 Document #: 1 Filed: 11/27/19 Page 8 of 10 PageID #:1




               c. willfully and negligently failing to report the inaccurate status of the
                  inaccurate information to all credit reporting agencies;

               d. willfully and negligently failing to properly participate, investigate and
                  comply with the reinvestigations that were conducted by any and all credit
                  reporting agencies concerning the inaccurate information disputed by
                  Plaintiff;

               e. willfully and negligently continuing to furnish and disseminate inaccurate and
                  derogatory credit, account and other information concerning Plaintiff to credit
                  reporting agencies and other entities despite knowing that said information
                  was inaccurate;

               f. willfully and negligently failing to comply with the requirements imposed on
                  furnishers of information pursuant to 15 U.S.C. §1681s-2.

       41.     Credit One’s conduct was a direct and proximate cause, as well as a substantial

factor, in causing the injuries, damages and harm to Plaintiff that are outlined more fully above,

and as a result, Credit One is liable to compensate Plaintiff for the full amount of statutory,

actual and punitive damages, along with attorneys’ fees and costs, as well as such other relief

permitted by law.

   COUNT IV: VIOLETA PODRUMEDIC v. VERIZON WIRELESS SERVICES, LLC
                     FOR VIOLATIONS OF THE FCRA

       42.     Plaintiff re-alleges and incorporates by reference each of the preceding paragraphs

in this complaint as though fully set forth herein.

       43.     Verizon Wireless violated sections 1681n and 1681o of the FCRA by engaging in

the following conduct, which violates 15 U.S.C. §1681s-2(b):

               a. willfully and negligently failing to conduct an investigation of the inaccurate
                  information that Plaintiff disputed upon receiving notice of the dispute of the
                  consumer from Trans Union;

               b. willfully and negligently failing to review all relevant information concerning
                  Plaintiff’s account provided to by Trans Union;




                                                  8
      Case: 1:19-cv-07857 Document #: 1 Filed: 11/27/19 Page 9 of 10 PageID #:1




               c. willfully and negligently failing to report the inaccurate status of the
                  inaccurate information to all credit reporting agencies;

               d. willfully and negligently failing to properly participate, investigate and
                  comply with the reinvestigations that were conducted by any and all credit
                  reporting agencies concerning the inaccurate information disputed by
                  Plaintiff;

               e. willfully and negligently continuing to furnish and disseminate inaccurate and
                  derogatory credit, account and other information concerning Plaintiff to credit
                  reporting agencies and other entities despite knowing that said information
                  was inaccurate;

               f. willfully and negligently failing to comply with the requirements imposed on
                  furnishers of information pursuant to 15 U.S.C. §1681s-2.

       44.     Verizon Wireless’s conduct was a direct and proximate cause, as well as a

substantial factor, in causing the injuries, damages and harm to Plaintiff that are outlined more

fully above, and as a result, Verizon Wireless is liable to compensate Plaintiff for the full amount

of statutory, actual and punitive damages, along with attorneys’ fees and costs, as well as such

other relief permitted by law.

                                      V.      JURY DEMAND

45.    Plaintiff hereby demands a trial by jury on all issues so triable.


                                   VI.      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, VIOLETA PODRUMEDIC, by and through her attorneys,

respectfully pray for judgment in her favor and against TRANS UNION, LLC, DEPARTMENT

STORES NATIONAL BANK d/b/a MACY’S, CREDIT ONE BANK, N.A., and VERIZON

WIRELESS as follows:

               a.      All actual compensatory damages suffered;

               b.      Statutory damages;

               c.      Plaintiff’s attorneys’ fees and costs;

                                                  9
 Case: 1:19-cv-07857 Document #: 1 Filed: 11/27/19 Page 10 of 10 PageID #:1




         d.     Punitive damages; and,

         e.     Such other and further relief as may be necessary, just and proper.

                                                     Respectfully submitted,
                                                     VIOLETA PODRUMEDIC


                                               By:     s/ David M. Marco
                                                       Attorney for Plaintiff


Dated: November 27, 2019

David M. Marco
IL Bar No. 6273315/FL Bar No. 125266
SMITHMARCO, P.C.
55 W. Monroe Street, Suite 1200
Chicago, IL 60603
Telephone: (312) 546-6539
Facsimile:    (888) 418-1277
E-Mail:       dmarco@smithmarco.com




                                         10
